Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/017,847 filed 9/11/20. Claims 1-10 are pending with claim 1 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 2019/0228141 A1 in view of Smith US 2017/0316626 A1.
Shimizu teaches:
With respect to claim 1, A computer-implemented method for generating an access code to an event (abstract; fig. 1; paragraph 0037), the method comprising: a user obtaining an access right to the event from an access provider (fig. 3, 4; paragraphs 0043, 0048); the user authenticating themselves to the access provider using a legal form of identification comprising one or more biometric identifiers (fig. 1; paragraphs 0039-0041); and the user generating an access code using a mobile device (paragraphs 0052-0056) wherein: the user provides biometric data to the mobile device (paragraph 0055); the biometric data is compared to the one or more biometric identifiers (paragraph 0056); and if the biometric data is approved, the access code is generated (paragraph 0056) 

Shimizu fails to specifically teach:
With respect to claim 1, the access code is a combination of the access right to the event, the user, and the mobile device.  

However, Smith teaches:
With respect to claim 1, the access code is a combination of the access right to the event, the user, and the mobile device.  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Shimizu to include data such as information related to a user, the mobile device and event information 

Shimizu as modified by Smith further teaches:
With respect to claim 2, The computer-implemented method according to claim 1, further comprising: the user providing the access code using the mobile device to an access code reader (paragraph 0063 of Shimizu); the access code reader verifying a validity of the access code (paragraph 0063 of Shimizu); and if the access code is approved, access to the event for the user is granted (paragraphs 0063-0064 of Shimizu).  

With respect to claim 3, The computer-implemented method according to claim 1, further comprising: the user providing the access code to the access provider; and the access provider storing the access code in an electronic computer database associated with the event (fig. 5-6; paragraphs 0052, 0062-0066 of Shimizu where after scanning of the code server 2 re-writes the Admission Status to Exit Status and when the user wishes to re-enter the code is provided and is scanned again). 

With respect to claim 5, The computer-implemented method according to claim 1, wherein the user obtains the access right from the access provider in exchange for payment (paragraph 043 of Shimizu).  

With respect to claim 6, The computer-implemented method according to claim 1, wherein the user establishes a relationship with the access provider (paragraph 0040 of Shimizu).  



With respect to claim 8, The computer-implemented method according to claim 1, wherein the mobile device (user terminal 3) further comprises a display, configured and arranged to present a 2-dimensional coded representation of the access code (QR code 5) on the display (paragraph 0086 of Shimizu).  

With respect to claim 9, The computer-implemented method according to claim 8, wherein: the 2-dimensional coded representation of the access code is an unencrypted QR code, an encrypted QR code, an EMV-compliant QR code, an EMV QRCPS-compliant QR code, a 2D barcode, a 2D dot code, a Micro QR code, an IQR code, a HCC2D code, an SQRC code, a FrameQR code, an Anato dot pattern, an Aztec code, a CrontoSign, a ColorCode, a Color Construct Code, a CyberCode, a d-touch, a DataGlyph, a Data Matrix, a Datastrip code, a Digimarc Barcode, a DotCode, a Dot Code, a DWCode, an EZcode, a High Capacity Color Barcode, a Han Xin Barcode, a HueCode, an InterCode, a MaxiCode, an MMCC, an MPQR code, a NexCode, a PDF417, a Qode, an AR Code, a ShotCode, a Snapcode, a SPARQCode, a VOICEYE, or any combination thereof (QR code 5; paragraph 0086 of Shimizu).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 2019/0228141 A1 in view of Smith US 2017/0316626 A1, as applied to claim 1 above, and further in view of Bud GB 2501362 A (as cited by applicant).

Shimizu as modified by Smith fails to teach:
With respect to claim 4, The computer-implemented method according to claim 1, wherein the legal form of identification issued to the user is one or more selected from the group consisting of: a legal license issued to the user to operate a vehicle; a travel document issued to the user by a government; a national identification issued to the user by a government; a military identification issued to the user by a government; a residence permit issued to the user by a government; 11MCI-108EP-US P06807-US-UTIL a birth certificate issued by a government; and a social security card issued to the user by a government.  

However, Bud teaches:
With respect to claim 4, The computer-implemented method according to claim 1, wherein the legal form of identification issued to the user is one or more selected from the group consisting of: a legal license issued to the user to operate a vehicle; a travel document issued to the user by a government; a national identification issued to the user by a government; a military identification issued to the user by a government; a residence permit issued to the user by a government; a birth certificate issued by a government; and a social security card issued to the user by a government (paragraph 0055).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Shimizu as modified by Smith to use legal forms of identification for enrollment, as taught by Bud, as an obvious matter of design choice to ensure the biometric data confirms the true identity of an individual (paragraph 0055). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 2019/0228141 A1 in view of Smith US 2017/0316626 A1, as applied to claim 1 above, and further in view of Forbes US 20100219234 A1.
The teachings of Shimizu and Smith have been discussed above.
Shimizu as modified by Smith fails to specifically teach:
With respect to claim 10, The computer-implemented method according to claim 1, wherein the mobile device is configured and arranged to provide the access code using electrical contact, close coupling, electromagnetic radiation, NFC, RF, Bluetooth, WiFi, mobile data, LAN, USB, HTTP, HTTPS, FTP, or any combination thereof.

However, Forbes teaches:
With respect to claim 10, The computer-implemented method according to claim 1, wherein the mobile device is configured and arranged to provide the access code using electrical contact, close coupling, electromagnetic radiation, NFC, RF, Bluetooth, WiFi, mobile data, LAN, USB, HTTP, HTTPS, FTP, or any combination thereof (paragraph 0069).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Shimizu as modified by Smith to provide the access code using radio signals such as Bluetooth or WiFi, as taught by Forbes, as a secure, alternative means of communication that doesn’t require a line of sight scanning or displaying of a code on a user device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH